Johnson, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation:
IT IS HEREBY STIPULATED AND AGREED by and between the undersigned that the market value or the price at the time of exportation of the imported merchandise to the United States, at which such or similar merchandise is freely offered for sale for home consumption to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, including the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, was 8,935 Swiss francs, less 4%, tax included, plus sea packing of 250 Swiss francs.
IT IS FURTHER AGREED that there was no higher export value for such or similar merchandise at the time of exportation thereof.
IT IS FURTHER STIPULATED AND AGREED that this case may be submitted for decision upon the foregoing, stipulation.
*611On the agreed facts I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, as amended by section 8 of the Customs Administrative Act of 1938, to be the proper basis for the determination of the value of the merchandise here involved, and that such value was 8,935 Swiss francs, less 4 per centum, tax included, plus sea packing of 250 Swiss francs.
Judgment will be entered accordingly.